DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Donovan, US 4,523,600 in view of May et al., US 2019/0076224 and Wei et al., US 5,570,710.
Regarding claim 1, Donovan teaches a circular floss (figures 1-6), comprising:
a circular main body (11) to be inserted through a contact point between teeth (22, 23) to extract at least one food particle (not shown) therein and is body around a circle (figures 3, 4, 5 or 6), such that at least one portion (12) of the circular main body (11) is stiffer (column 3, lines 8-18) than another portion (17 or 18) of the circular main body (11) such that the circular main body is contiguous in a circle along an entire length. A stiffer portion (12) inherently derives from any of the joining processes 
Donovan does not teach:
--at least one cylindrical shaped holding surface constructed only of metal and disposed on at least a portion of the circular main body to facilitate gripping thereof.
May teaches it is known to add at least one shaped holding surface (14) disposed on at least a portion of the circular main body (12) to facilitate gripping thereof (abstract).  
May figures 1, 2 or 3, show the dental floss loop 10, 20, 30 wherein the floss 12 is provided with one or two tabs 14 and 16 to provide one or two grabbing locations for the user.  See paragraph [0043-0044].  May also teaches at paragraph [0046], lines 1-2 that the tabs 14 and 16 can be made of plastic or any other suitable known material.
Wei et al. teaches it is well known to provide cylindrical shaped floss holders (10) constructed of metal (column 5, line 50).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the Donovan circular dental floss with holding tabs as shown by May and make them of any shape or material as shown by Wei.  
	It would be obvious to try various materials and holding shapes which are well known in the art with an expectation that a metal holder would be more durable than a plastic holder.  There are a finite number of identified, predictable solutions for the holder material, with a reasonable expectation of success, all of which are known in the art.  Regarding the shape being a cylindrical shape as opposed to an oval tic tac shape, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.
	Regarding claim 2, Donovan teaches the circular main body (11) comprises: a coating disposed around the circular main body to facilitate movement between the teeth.  See column 5, line 44 to column 6, line 4, “wax … applied after the loop is formed.”
	Regarding claim 3, May exemplifies that using deformable floss (figure 8) as a circular floss is well known in the art.  See page 2, column 2, paragraph [0050], lines 5-7.  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use any type of floss in the Donovan device as necessary for effective teeth cleaning.  One of ordinary skill in the pertinent art could have combined the elements as claimed by known methods with no change in their respective functions.
Regarding claim 5, both May and Wei teach the at least one cylindrical shaped holding surface is a smooth surface.  See figures.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over  Donovan, US 4,523,600 in view of May et al., US 2019/0076224 and Wei et al., US 5,570,710 as applied to claims 1 and 2 above, and further in view of Wein, US 8,132,579.
	Regarding claim 4, Donovan in view of May, Wei do not teach a coating being tufted and braided.
Wein teaches a dental floss device (figure 3) comprising a main body (6) have a tufted coating (5) with outside filaments (7) twisted around it in a braided fashion (column 4, line 46). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use any type of floss in the Donovan circular floss as modified by May and Wei as necessary for effective teeth cleaning. One of ordinary skill in the pertinent art could have combined the elements as claimed by known methods with no change in their respective functions.

Claim 6  is rejected under 35 U.S.C. 103 as being unpatentable over  Donovan, US 4,523,600 in view of May et al., US 2019/0076224 and Wei et al., US 5,570,710 as applied to claim 1 above, and further in view of Toppi, US 10,603,145.
	Regarding claim 6, Donovan in view of May, Wei do not teach the at least one cylindrical shaped holding surface is a textured surface.
Toppi exemplifies that the concept of bubbled protrusions (100) to enhance gripping surfaces is known in the dental art.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try various gripping surfaces which are well known in the art with an expectation of success that a bubbled surface on a gripping surface would enhance the frictional contact between the user’s fingers and the holder, which is .  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Donovan, US 4,523,600 in view of May et al., US 2019/0076224 and Toppi, US 10,603,145 and Wei et al., US 5,570,710.
Regarding claim 7, Donovan teaches a circular floss (figures 1-6), comprising:
a circular main body (11) to be inserted through a contact point between teeth (22, 23) to extract at least one food particle (not shown) therein and is a contiguous body around a circle (figures 3, 4, 5 or 6), such that at least one portion (12) of the circular main body (11) is stiffer (column 3, lines 8-18) than another portion (17 or 18) of the circular main body (11) such that the circular main body is contiguous in a circle along an entire length.  A stiffer portion (12) inherently derives from any of the joining processes disclose therein such as heat welding, additional weaving and gluing, which joins the individual fibers together and results in less ease of movement between and within the individual fiber strands as in known in the polymer arts.
Donovan does not teach:
--at least one cylindrical shaped holding surface disposed on at least a portion of the circular main body to facilitate gripping thereof, such that the at least one cylindrical shaped holding surface has a diameter larger than a diameter of the circular main body, such that the at least one cylindrical shaped holding surface comprises a plurality of bubbled protrusions extending away therefrom

May figures 1, 2 or 3, show the dental floss loop 10, 20, 30 wherein the floss 12 is connected by one or two tabs 14 and 16 to provide one or two grabbing locations for the user.  See paragraph [0043-0044].  May also reaches in paragraph [0046], lines 1-2, that the tabs 14 and 16 can be made of plastic or any other suitable known material.
Wei et al. teaches it is well known to provide at least one cylindrical shaped holding surface (10) which may be made of metal (column 5, line 50).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the Donovan circular dental floss with holding tabs as shown by May and make them of any shape or material as shown by Wei.  
Toppi exemplifies that the concept of bubbled protrusions (100) to enhance gripping surfaces is known in the dental art.
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try various materials, holding shapes and gripping surfaces which are well known in the art with an expectation that a metal holder would be more durable than a plastic holder, or that a bubbled surface on a gripping surface would enhance the frictional contact between the user’s fingers and the holder, which is notoriously old.  There are a finite number of identified, predictable solutions for the material and gripping surface, with a reasonable expectation of success, all of which are In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.

Response to Arguments
Applicant's arguments filed 7/30/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Donovan can either have the joint has the stiffer portion or the loop being contiguous but cannot have both the join while also being contiguous, this argument is not persuasive. The definition of contiguous is “being in actual contact; next or near or sequence; touching” Merriam-Webster, therefore, the circular floss of Donovan meets the limitation of “a contiguous body” see Figures 2-7; the joint meets the limitation of at least one portion being stiffer than another portion while also meeting the definition of “contiguous” since the ends of circular floss are in actual contact with each other, next to, and touching, the added “gluing, heat sealing or knotting” give the circular floss of Donovan the stiffness portion.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
2/14/2022